Citation Nr: 1018946	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disability, manifested by tinea pedis, onychomycosis, tinea 
manum, and tinea cruris, prior to December 30, 2009; and to a 
rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from May 1984 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran's claim was remanded by the Board in February 
2008 and June 2009.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's skin disability 
did not result in exudation, constant itching, extensive 
lesions, or marked disfigurement.

2.  There is some indication that the Veteran's skin 
disability covered 20 percent of exposed areas of the 
Veteran's body from August 28, 2002.

3.  Effective from August 30, 2002, the criteria for the 
evaluation of skin disabilities was amended to take into 
consideration the percent of exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's skin disability prior to August 30, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (in effect prior to August 30, 
2002).

2.  The criteria for a 30 percent rating for the Veteran's 
skin disability has been met from August 30, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (in effect prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (in effect from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In letters dated in May 2008 and June 2009, the RO informed 
the Veteran about the information and evidence not of record 
that was necessary to substantiate his claim; informed the 
Veteran about the information and evidence VA would seek to 
provide, and informed the Veteran about the information and 
evidence he was expected to provide.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was sent a 
notice letter compliant with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in March 2006.  While the above letters were 
issued subsequent to the rating decision on appeal, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the VCAA-
compliant letters described above, the RO then reviewed the 
claims and issued supplemental statements of the case in 
December 2008 and February 2010.  Under these circumstances, 
the Board finds that any defect in the timing of the VCAA 
notice has been cured and thus resulted in no prejudice to 
the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, the Veteran's VA medical records 
have been obtained and the Veteran has been provided VA 
medical examinations.  The Veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.   

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was granted service connection and a 10 percent 
rating for his skin disability by a June 1992 rating 
decision.  The Veteran submitted his claim for an increased 
rating in January 2002.  A February 2010 rating decision 
awarded the Veteran a 30 percent rating for his skin 
disability, effective from December 30, 2009.  The Veteran 
asserts that he is entitled to a rating in excess of 10 
percent prior to December 30, 2009, and to a rating in excess 
of 30 percent thereafter.  

The law pertaining to the rating of skin disabilities changed 
during this appeal on August 30, 2002.  The Board will 
consider the law prior to and after the August 2002 revision.  
The law after the revision may only be applied to the time 
period after the revision.  See 38 U.S.C.A. § 5110(g); Rhodan 
v. West, 12 Vet. App. 55 (1998).  Additional changes made to 
the criteria for the rating of skin disabilities, effective 
from October 23, 2008, made no changes to DC 7806 and are not 
relevant to the Veteran's claim.  73 Fed. Reg. 54,710 (Sep. 
23, 2008).  

The Veteran's skin disability is rated under DC 7899-7806.  
Diagnostic Code 7899 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27 (2009).  In this 
matter, the RO has found DC 7806, which addresses dermatitis 
or eczema, as the most analogous DC to the Veteran's service-
connected tinea manum, tinea pedis, tinea cruris and 
onychomycosis.  

Diagnostic Code 7806 in effect prior to August 30, 2002, 
provides for a noncompensable rating for eczema when there is 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating for 
eczema requires exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating for 
eczema requires that there be ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the eczema is exceptionally repugnant. 

The Board finds that the Veteran did not meet the criteria 
for a rating in excess of 10 percent prior to August 30, 
2002.  Although an August 28, 2002, VA examination revealed 
the Veteran to have lichenified plaques of the feet, left 
hand, and left groin, the Veteran was not shown to have 
exudation, constant itching, extensive lesions or marked 
disfigurement.  None of the medical evidence prior to August 
30, 2002, showed the Veteran to have such symptoms.  
Accordingly, the Veteran did not meet the criteria for a 
higher, 30 percent, rating prior to August 30, 2002, under 
the rating criteria for skin disabilities in effect prior to 
that date.

Under the criteria which came into effect on August 30, 2002, 
for dermatitis or eczema, a 10 percent rating is warranted 
when there is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systematic therapy such as corticosteroids or other 
immunosuppressive drugs required for 6 weeks or more, but not 
constantly, during the past year.

A 60 percent rating, the highest rating under this diagnostic 
code, is warranted for more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).

In this case a December 30, 2009, VA examination indicated 
that the Veteran's skin disability covered 20 percent of the 
Veteran's exposed skin and the Veteran was granted a 30 
percent rating effective from that date.  

The Board notes that the August 28, 2002, VA examination 
failed to describe the percentage of the Veteran's exposed 
skin that was affected.  Additionally, an April 2006 VA 
examination failed to discuss the Veteran's skin disability 
other than on his feet.  Consequently, the Board does not 
have accurate information for the percentage of skin area 
exposed prior to December 30, 2009.  In light of the August 
28, 2002, VA examination stating that the Veteran's left hand 
and groin were also affected, the Board will consider all 
doubt in favor of the Veteran and consider that from April 
28, 2002, the skin disability has often covered the Veteran's 
hands and feet, just as was shown by the December 30, 2009, 
VA examination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board finds that from August 30, 
2002, the Veteran's skin disability has often covered 20 
percent of the exposed area of the Veteran's body.  
Consequently, as of August 30, 2002, when the criteria for 
the rating of skin disabilities was amended to take into 
account the percent of exposed area affected, the Veteran met 
the criteria for a 30 percent rating.  As explained 
previously, the criteria for the rating of skin disabilities 
that came into effect on August 30, 2002 may not be applied 
prior to that date.  

At no time has the Veteran met the criteria for a rating in 
excess of 30 percent under the criteria that became effective 
August 30, 2002.  The Veteran's skin disability has not been 
shown to cover 40 percent of the Veteran's body or 40 percent 
of the exposed areas of the Veteran's body and he has not 
received systemic therapy for his skin disability.

Furthermore, A review of the record does not show that the 
Veteran has at any time met the criteria for a rating in 
excess of 30 percent under the criteria in effect prior to 
August 30, 2002.  There has not been ulceration or extensive 
exfoliation or crusting, there has not been systemic or 
nervous manifestations, and the skin disability has not been 
exceptionally repugnant.  

Because the Veteran did not meet the criteria for a rating in 
excess of 10 percent at any time prior to August 30, 2002, or 
to a rating in excess of 30 percent any time thereafter, 
additional staged ratings are not for assignment.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

Although the Veteran's service-connected disability does 
cause impairment, such impairment is contemplated by the 
rating criteria.  Moreover, the rating criteria implemented 
for skin disabilities reasonably describes the Veteran's skin 
disability.  Therefore, referral for consideration of an 
extraschedular rating is not warranted.


ORDER


A rating in excess of 10 percent prior to August 30, 2002, is 
denied.

A 30 percent rating is granted from August 30, 2002, subject 
to the law and regulations regarding the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


